                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                 :
    Plaintiff,                                 :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-0914
                                               :
MARK KEARNEY,                                  :
    Defendant.                                 :

                                         MEMORANDUM

BARTLE, J.                                                             FEBRUARY 24, 2020

         Pro se Plaintiff Amro Elansari has filed this civil action pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), 1 against

Judge Mark Kearney 2 of this Court, raising claims predicated upon Judge Kearney’s rulings in

Elansari’s previously filed cases, Elansari v. Jagex, Inc., Civ. A. No. 19-3006, and Elansari v.

Jagex, Inc., Civ. A. No. 20-423. Elansari has also filed a Motion for Leave to Proceed In Forma

Pauperis. (ECF No. 1.) For the following reasons, the Court will grant Elansari leave to

proceed in forma pauperis and dismiss his Complaint with prejudice as legally frivolous.

I.       FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

         On July 10, 2019, Elansari sued Jagex, Shanghai Fukong Interactive and others based on

allegations that, while playing a video game operated by those Defendants, he was “muted”

without being given an explanation, allegedly in violation of his due process and other rights.

See Elansari v. Jagex, E.D. Pa. Civ. A. No. 19-3006. Judge Kearney, the presiding judge in that


1
  Although Elansari primarily cites 42 U.S.C. § 1983 as the basis for his claims, the Court will
construe the Complaint as having been brought pursuant to Bivens because the Defendant is a
federal actor, not a state actor.
2
    The Complaint erroneously refers to the Judge as “Martin Kearney.”
case, granted Elansari leave to proceed in forma pauperis and dismissed the complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) because it failed to state a plausible federal claim for violation

of Elansari’s constitutional rights. Id. (ECF Nos. 4 & 5.) Judge Kearney dismissed the federal

claims with prejudice and dismissed any state law claims without prejudice. (ECF No. 5.)

        Elansari appealed the dismissal of his Complaint to the United States Court of Appeals

for the Third Circuit. The Third Circuit affirmed the dismissal of Elansari’s claims without

amendment. See Elansari v. Jagex Inc., 790 F. App’x 488, 489 (3d Cir. 2020) (per curiam). On

appeal, Elansari alleged for the first time that the Defendants’ conduct also violated Title II of

the Civil Rights Act of 1964. Id. at 489-90. The Third Circuit declined to entertain that claim

because “[e]ven generously construing Elansari’s complaint to raise a claim of public

accommodations discrimination and assuming that Elansari can bring such a claim in this

context, at no point either in the District Court or on appeal ha[d] Elansari alleged losing access

to Jagex’s online game due to discrimination based on any of the grounds protected by Title II.”

Id. at 490.

        Two days after the Third Circuit issued its opinion, Elansari filed his second civil action

against Jagex and Shanghai Fukong Interactive. See Elansari v. Jagex, Civ. A. No. 20-423. In

his second lawsuit, Elansari raised claims pursuant to Title II based on having been muted from

the game, which was the same subject matter underlying his first lawsuit. Elansari claimed he

was subjected to “unequal treatment” without explanation so he had “no other option but to

presume unequal treatment is on the basis of race, religion, culture” in violation of Title II. Id.

(ECF No. 2 at 3.) Judge Kearney granted Elansari leave to proceed in forma pauperis and

dismissed his Complaint with prejudice for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) because Elansari’s claims were barred by res judicata and were not plausible



                                                  2
because they were admittedly based on speculation. Id. (ECF No. 5.) Elansari has appealed

Judge Kearney’s decision to the Third Circuit.

       On the same day he filed his appeal, Elansari initiated the instant civil action. 3 Elansari’s

entire Complaint is predicated on allegations that Judge Kearney misapplied the law in his cases

against Jagex. 4 Elansari claims that Judge Kearney’s handling of his cases caused damage to

him and “the integrity of American law.” (Compl. ECF No. 2 at 2.) Elansari seeks various

relief, including an apology, Judge Kearney’s removal from the bench, and an order permitting

his litigation against Jagex to proceed.




3
  This is the twelfth case Elansari has filed in this Court since September 2018, nine of which
were filed in approximately seven months. See Elansari v. Jagex, Civ. A. No. 20-423 (dismissed
on screening); Elansari v. Ramirez, Civ. A. No. 19-6198 (dismissed as legally frivolous);
Elansari v. Phila. Municipal Ct., Civ. A. No. 19-6197 (dismissed as legally frivolous); Elansari
v. Ruest, Civ. A. No. 19-3609 (dismissed as frivolous and for failure to state a claim on
screening); Elansari v. Altria, Civ. A. No. 19-3415 (complaint dismissed without prejudice for
failure to state a claim on screening); Elansari v. Jagex, Inc., Civ. A. No. 19-3006 (dismissed on
screening); Elansari v. Passhe, Civ. A. No. 19-3005 (dismissed without prejudice on screening);
Elansari v. Tinder, Civ. A. No. 19-3003 (dismissed on screening for lack of jurisdiction);
Elansari v. Savage, Civ. A. No. 19-787 (dismissed on screening); Elansari v. Univ. of Pa., Civ.
A. No. 19-786 (dismissed on screening); Elansari v. Golf Club Apartments, Civ. A. No. 18-4171
(dismissed for failure to prosecute).
4
  As is unfortunately typical of Elansari’s filings, the Complaint is replete with inappropriate
language and derogatory comments. See Elansari v. Tinder, Inc., 784 F. App’x 114, 114 n.1 (3d
Cir. 2019) (per curiam) (“Elansari’s appellate brief includes profanity, as well as offensive and
derogatory comments directed at the presiding District Judge and other members of the federal
judiciary. Although this inappropriate content has not affected our disposition of this appeal, we
caution Elansari that he could face sanctions in this Court if he includes similar content in future
filings.”); Elansari v. Philadelphia Mun. Court, Civ. A. No. 19-6197, 2020 WL 61264, at *1
(E.D. Pa. Jan. 6, 2020) (observing that Elansari’s “allegations are laced with irrelevant and
inappropriate profane language and obscenities”); Elansari v. Ruest, Civ. A. No. 19-CV-3609,
2019 WL 3936358, at *1 (E.D. Pa. Aug. 19, 2019) (“Elansari’s allegations are laced with
profane language and obscenities that are neither relevant to his case nor appropriate.”).



                                                 3
II.      STANDARD OF REVIEW

         The Court will grant Elansari leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(i) requires the Court to dismiss the Complaint if it is frivolous. A complaint is

frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319,

325 (1989), and is legally baseless if it is “based on an indisputably meritless legal theory,”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). As Elansari is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         Even assuming the existence of a Bivens remedy here, see Ziglar v. Abbasi, 137 S. Ct.

1843, 1854 (2017), Elansari’s claims fail because judges are entitled to absolute immunity from

civil rights claims that are based on acts or omissions taken in their judicial capacity, so long as

they do not act in the complete absence of all jurisdiction. See Stump v. Sparkman, 435 U.S.

349, 355-56 (1978); Harvey v. Loftus, 505 F. App’x 87, 90 (3d Cir. 2012) (per curiam); Azubuko

v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam). Because the factual basis for

Elansari’s lawsuit is Judge Kearney’s rulings in his cases against Jagex, Judge Kearney is

entitled to absolute judicial immunity from these claims. In any event, this Court is without

authority to remove a judge from the bench.

         Elansari also cites the Federal Tort Claims Act (“FTCA”) as the basis for his claims.

“The FTCA waives the federal government’s sovereign immunity with respect to tort claims for

money damages.” Baer v. United States, 722 F.3d 168, 172 (3d Cir. 2013); see also 28 U.S.C. §

1346(b). However, “[t]he discretionary function exception limits that waiver, eliminating



                                                  4
jurisdiction for claims based upon the exercise of a discretionary function on the part of an

employee of the government” even if the employee is alleged to have abused his discretion.

Baer, 722 F.3d at 172; see also 28 U.S.C. § 2680(a). Furthermore, the United States is the only

proper defendant in an FTCA action. See CNA v. United States, 535 F.3d 132, 138 n.2 (3d Cir.

2008). For these reasons, there is no legal basis for a FTCA claim either against Judge Kearney

or based on Judge Kearney’s exercise of discretion in how he handled Elansari’s cases.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Elansari leave to proceed in forma

pauperis and dismiss his Complaint as legally frivolous. Elansari will not be permitted to file an

amended complaint because he cannot cure the defects noted above. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                 5
